                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 UNITED STATES                                                                         Plaintiff

 v.                                                 Criminal Action No. 3:18-CR-000216-RGJ

 JOHNATHAN HOYER                                                                     Defendant

                          MEMORANDUM OPINION & ORDER

        This matter comes before the Court on Defendant Johnathan Hoyer’s (“Hoyer”) Motion to

Suppress Evidence (the “Motion to Suppress”). [DE 18]. The Court held an evidentiary hearing

and the matter is now ripe. [DE 26]. For the reasons below, the Court will GRANT Mr. Hoyer’s

Motion to Suppress [DE 18].

                                     I.      BACKGROUND

        On April 18, 2019, Kentucky State Police (“KSP”) Detective Zack Morris responded to an

advertisement posted by Hoyer on Double List seeking to engage in sexual acts with a “woman.”

[DE 27 at 71, 88]. Over a five to six-day period, Detective Morris, working undercover, “chatted”

with Hoyer as “Brittany,” a 41-year-old female, and “Autumn,” Brittany’s underage daughter. Id.

at 71-72, 82. The conversations were overtly sexual. Id. Hoyer eventually agreed to meet them

in the Jeffersontown area of Louisville, Kentucky. Id.

        On April 24, 2018, Hoyer traveled to meet Brittney and Autumn, but instead KSP

Detectives met Hoyer and “secured” him. Id. at 75. They placed Hoyer in the front passenger seat

of the KSP interview van. Id. at 72, 77. Detective Morris and Lieutenant Mike Bowling

interviewed Hoyer. Id. at 78. Hoyer told the detectives he wanted to cooperate and spoke freely.

Id. at 83.




                                               1
       After the detectives asked Hoyer for his identifying information, they asked him, “Why are

we here?” [DE 29, Exhibit 1, 00:15-1:35]. In response, Hoyer explained that he was there because

a “woman answered one of [his] ads . . . [he] was having a little bit of fun . . . when she answered

[him] . . . how about a girl, a woman and her daughter . . . at first [he] was like . . .what? So [they]

talked and [they] talked . . . [He] had literally every intention of showing up [there] and kinda

talking to her, maybe she had issues and so forth because again [he has] an eight-year old son

[himself] so . . . [he] wasn’t.” Id. at 1:36-2:14. Detective Morris then asked Hoyer about the ad

he had posted, asked for the woman’s name, and asked follow-up questions about the woman’s

underage daughter. Id. at 2:15-2:50. Hoyer answered all of Detective Morris’ questions and

admitted that Brittney essentially propositioned him to have sex with both her and her daughter.

Id. at 3:10-3:35. Detective Morris also asked him what he spoke with Brittney about, and Hoyer

said that he was “going to perform oral sex on both her and her daughter . . . but . . . [he] was

playing along with the fact that again the way the conversation was occurring . . . [he] could tell it

was the same person . . . so [he] just thought ok she had some weird, fun fetish at that point.” Id.

at 3:50-4:15.

       More than four minutes into the interrogation, Detective Morris stated to Hoyer that “I’m

going to read you your rights, ok. And something we gotta do for paperwork and stuff . . . consent

and all that kind of stuff.” [DE 29, Exhibit 1, 4:22-4:30]. Detective Morris then stated “You are

not under arrest. We’re just here to talk to you.” [DE 29, Exhibit 1, 4:32-4:35]. The Detective

gave Hoyer his Miranda rights and obtained a signed waiver. Id. Detective Morris testified that

he did not intentionally delay giving Hoyer his Miranda rights; rather, it was a “lapse in judgment.”

[DE 27 at 84]. After Detective Morris read Hoyer his Miranda rights, Hoyer continued to speak




                                                   2
to the detectives about the incident and his conversations with Brittney and Autumn. The

interrogation lasted 1 hour, 27 minutes, and 34 seconds. [DE 29, Exhibit 1].

       The grand jury charged Hoyer with attempted enticement. [DE 1]. Hoyer has now moved

to suppress his statements. [DE 18]. The Court held a suppression hearing [DE 26], and the parties

filed post-hearing briefs. [DE 30; DE 31].

                              II.     STANDARD OF REVIEW

       “It is well settled that in seeking suppression of evidence the burden of proof is upon the

defendant to display a violation of some constitutional or statutory right justifying

suppression.” United States v. Rodriquez-Suazo, 346 F.3d 637, 643 (6th Cir. 2003) (quoting

United States v. Feldman, 606 F.2d 673, 679 n.11 (6th Cir. 1979). The Sixth Circuit has made

clear that the burden of proof on the defendant requesting suppression extends to both “the burden

of production and persuasion.” United States v. Chaar, 137 F.3d 359, 363 (6th Cir. 1998); United

States v. Patel, 579 F. App’x 449, 453 (6th Cir. 2014).

       “No person shall be compelled in any criminal case to be a witness against himself.” U.S.

Const. Amend. V. In Miranda v. Arizona, the Supreme Court, in prescribing safeguards for the

effectuation of the Fifth Amendment, held that “the prosecution may not use statements . . .

stemming from custodial interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against self-incrimination.” 384 U.S. 436,

444 (1966). The safeguards “prescribed by Miranda are to ensure that the police do not coerce or

trick captive suspects into confessing.” Berkemer v. McCarty, 468 U.S. 420, 433 (1984). If a

suspect is interrogated while in custody and he does not voluntarily, knowingly, and intelligently

waive his Miranda rights, any statements he makes to the police must be suppressed. Id. at 429.




                                                3
       A suspect is in custody if, under the totality of the circumstances, a reasonable person

would not feel free to end the interrogation by the police and leave. See Yarborough v. Alvarado,

541 U.S. 652, 663 (2004). Police interrogation includes “not only. . . express questioning, but also

. . . any words or actions on the part of the police (other than those normally attendant to arrest and

custody) that the police should know are reasonably likely to elicit an incriminating response.”

Rhode Island v. Innis, 446 U.S. 291, 301 (1980).

                                       III.    DISCUSSION

       Hoyer moves to suppress all pre-and post-Miranda statements made by Hoyer at the scene

of his detention on grounds that he made these statements as part of a custodial interrogation

without first being effectively advised of and knowingly and intelligently waiving his Miranda

rights. [DE 18 at 45]. At the evidentiary hearing the United States agreed that all of Hoyer’s

statements were made while he was in custody. [DE 27 at 69] The United States further conceded

that those statements made by Hoyer before being given his Miranda rights were improperly

obtained and should be suppressed. Id. The United States contends, however, that after being

given the Miranda warning, Hoyer made a knowing and voluntary decision to waive his rights.

[DE 30 at 108]. The issue, then, is whether the Miranda rights given after Hoyer’s first statement

were ineffective, thereby making the second statement inadmissible. Missouri v. Seibert, 542 U.S.

600 (2004).

A.     Hoyer’s Pre-Miranda Statements.

       The United States concedes that Hoyer was in custody, that his first statement was made

before his Miranda rights were read to him, and that it should be excluded. [DE 27 at 69]. The

Court agrees. An “interrogation” comprises “not only [ ] express questioning, but also any words

or actions on the part of the police that the police know are reasonably likely to elicit an



                                                  4
incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301 (1980).

Miranda rights are not required for questions “reasonably related to the police's administrative

concerns,” such as the defendant's name, address, height, weight, eye color, date of birth, and

current address. Pennsylvania v. Muniz, 496 U.S. 582, 601 (1990); United States v. Clark, 982

F.2d 965, 968 (6th Cir. 1993) (“ordinarily . . . the routine gathering of biographical data for booking

purposes should not constitute interrogation under Miranda ”). Questions that are investigatory,

however, require the police to administer Miranda rights. See United States v. Pacheco-Lopez,

531 F.3d 420, 424 (6th Cir. 2008)(comparing case law and establishing the line between questions

relating to the processing of an arrest that are biographical and questions of an investigatory

nature).

       The Detective’s pre-Miranda questions and Hoyer’s pre-Miranda answers cannot be

described as merely biographical but were clearly part of the detective’s investigation. While some

questions were biographical, asking Hoyer, “Why are we here?” [DE 29, Exhibit 1, 00:15–1:35],

certainly was “reasonably likely to elicit an incriminating response,” thus mandating a Miranda

warning. Innis, 446 U.S. at 301. And the location of these pre-Miranda questions and statements

also supports a conclusion that a Miranda warning was required. Detectives placed Hoyer in the

front passenger seat of the KSP interview van, directly across a table from two officers. Id. at 77.

He was not free to leave. While the detectives did document Hoyer’s information, the detectives

also audio recorded the interview, and the questioning went beyond that needed for booking.

Because the detectives did not administer the Miranda warning for these initial questions, the

answers are “presumed compelled” and “excluded at trial in the State's case in chief.” Oregon v.

Elstad, 470 U.S. 298, 317 (1985).




                                                  5
B. Hoyer’s Post-Miranda Statements.

         More than four minutes into the interrogation, Detective Morris stated “You are not under

arrest. We’re just here to talk to you.” [DE 29, Exhibit 1, 4:32-4:35]. The Detective proceeded to

give Hoyer his Miranda rights and obtained a signed waiver. Then with no break in the

interrogation, Detective Morris had Hoyer orally confirm all the facts and statements made before

the Miranda rights and continued on with further investigatory questions. [DE 29, Exhibit 1,

06:05]

         At issue is whether “it would be reasonable to find that in [this] circumstance[] the

warnings could function ‘effectively’ as Miranda requires . . . [f]or unless the warnings could place

a suspect who has just been interrogated in a position to make such an informed choice, there is

no practical justification for accepting the formal warnings as compliance with Miranda, or for

treating the second stage of interrogation as distinct from the first, unwarned and inadmissible

segment.” Missouri v. Seibert, 542 U.S. 600, 611-612 (2004).

         In Seibert, the Court addressed “Miranda-in-the-middle” when the police officers asked

similar questions pre and post-warning. 542 U.S. 600, 615 (2004). A plurality of the Court set

forth factors for courts to consider when determining whether Miranda rights delivered in the

middle of an interrogation are effective: 1) “the completeness and detail of the questions and

answers in the first round of interrogation”; 2) “the overlapping content of the two statements”; 3)

“the timing and setting of the first and the second”; 4) “the continuity of police personnel”; and 5)

“the degree to which the interrogator’s questions treated the second round as continuous with the

first.” Id. If the results of the inquiry determine an effective warning then “a court can take up the

standard issue of voluntary waiver and voluntary statement; if no [effective warning], the

subsequent statement is inadmissible for want of adequate Miranda warning, because the earlier



                                                  6
and later statements are realistically seen as parts of a single, unwarned sequence of questioning.”

Id. at 612, n. 4. The Seibert plurality held that the defendant’s statements post-Miranda were

inadmissible because the police did not inform the suspect that her statements pre-Miranda could

not be used, there was little time between interrogations, and the questions post-Miranda were a

continuation of the questions asked before it was given. Id. at 616-617. As discussed below, all

five Seibert factors support suppression of Hoyer’s post-Miranda statements.

       1. The completeness and detail of the questions and answers in the first round of
          interrogation.

       The first Seibert factor is “the completeness and detail of the questions and answers in the

first round of interrogation.” 542 U.S. at 615. This factor favors suppression. Detective Morris

asked Hoyer “why are we here?” before Miranda, leading Hoyer to admit placement of the online

ad, the contents of his online chats about the ad, and that he was in the parking lot to meet Brittney

and Autumn as discussed in the online chats. [DE 29, Exhibit 1]. The pre-Miranda questioning

was not as detailed as in Seibert, but Detective Morris asked the questions necessary to “make an

arrest, tailor their post-Miranda interrogation, and secure a conviction.” United States v. Ray, 690

F. App’x 366, 372 (6th Cir. 2017) (citing United States v. Ashmore, 609 F. App’x 306 (6th Cir.

2015)) (internal quotation marks omitted); see also United States v. Pacheco-Lopez, 531 F.3d 420,

422-28 (6th Cir. 2008) (finding first factor satisfied where initial questioning consisting of asking

the defendant’s name, where he lived, and how he arrived at a house involved with drug

trafficking). Thus, Detective Morris’ questioning was “detailed and complete enough” to suggest

the Miranda warning was ineffective. Id. at 373.

       2. The overlapping content of the two statements.

       The second factor examines “the overlapping content” of the statements made by the

defendant before and after the Miranda warning. Seibert, 542 U.S. at 615. This factor suggests

                                                  7
the Miranda warning Hoyer received was ineffective. In Pacheco-Lopez, the officers first asked

the defendant his identity, where he lived, and how he arrived at the house. 531 F.3d at 422. The

defendant answered that he was from Mexico and had just driven to Kentucky that week, after

which the officers Mirandized him and then asked if he had brought drugs to residence. Id. The

Sixth Circuit held that despite the new questions, such questions were the “the next logical

question[s] based on the earlier statements,” therefore, satisfying the second factor. Id. at 428.

Moreover, extended admissions post-Miranda compared to brief admissions pre-Miranda do not

signify a lack of overlap. Ray, 690 Fed. App’x. 366 at 373. In Ray, the defendant admitted to

possessing firearms and having served time in federal prison before the Miranda warning. Id.

When answering questions post-Miranda, the defendant elaborated on his prior responses. Id. at

373-374.

       As in Ray and Pacheco-Lopez, the pre-Miranda questions about the ad and chats

substantially overlapped with Hoyer’s post-Miranda statements. Detective Morris admitted on

cross that Hoyer made no inculpatory statements post-Miranda that he had not already made pre-

Miranda, thus the second factor supports suppression. [DE 27 at 95]; Ray, 690 Fed. App’x 366 at

374.

       3. The timing and setting of the first and second interrogations.

       The third Seibert factor is “the timing and setting of the first and the second interrogations.”

542 U.S. at 615. In Pacheco- Lopez, the interrogations occurred in the same place and the only

break between them was to read the defendant his Miranda rights. 531 F.3d at 427. Thus, the

court found the third factor favored suppression of the post-Miranda statements because

“administration of the Miranda warning could not lead a suspect to a meaningful understanding

that he could cease answering the questions at that point in time.” Id. at 427.



                                                  8
       The factual scenario here aligns closely with Pacheco-Lopez. Here, the only break in the

interrogation was when Hoyer was given his Miranda rights, the interrogation was completed in

the same setting inside the KSP van with the same detectives, and the questions post-Miranda

were continuous with the first. [DE 29, Exhibit 1]. Hoyer’s interrogation reflects the exact

problem described by the Supreme Court Seibert: “Unless the warnings could place a suspect who

has just been interrogated in a position to make [ ] an informed choice, there is no practical

justification for accepting the formal warnings as compliance with Miranda, or for treating the

second stage of interrogation as distinct from the first, unwarned and inadmissible segment.” 542

U.S. at 612 (emphasis added). There was no break in the questioning or any effort by the

Detectives to ensure that Hoyer understood that his prior statements could not be used against him;

consequently, a suspect in Hoyer’s situation would have viewed the two series of questions as part

of a single interrogation. Thus, the third factor supports suppression.

       4. The continuity of police personnel.

       The fourth Seibert factor looks to “the continuity of police personnel.” 542 U.S. at 615.

The same detectives were present for the entirety of both interrogations; thus, this factor is supports

suppression. See Pacheco- Lopez, 531 F.3d at 427.

       5. The degree to which the interrogator’s questions treated the second round as
          continuous with the first.

       The last Seibert factor examines “the degree to which the interrogator’s questions treated

the second round as continuous with the first.” 542 U.S. at 615. In Pacheco-Lopez, the Sixth

Circuit ruled that when “there [is] no break in the questioning or any effort by the police to ensure

that [a defendant] understood that his prior statements could not be used against him . . . we believe

that any suspect in [the defendant’s] situation would have viewed the two series of questions as

part of the one sequence.” Pacheco- Lopez, 531 F.3d at 427-428. Like the defendant in Pacheco-

                                                  9
Lopez, Hoyer was answering questions about the ad and chats when the interrogation was stopped,

and he was Mirandized with no break in the interrogation. As a result, the two series of questions

could be viewed as one sequence. Furthermore, while Hoyer voluntarily spoke with police officers

post-Miranda, at no point was it made clear that his statements before Miranda were inadmissible.

Thus, this factor is satisfied.

        In sum, the factors identified by the Seibert plurality all show that a reasonable person

could not have seen the questions post-Miranda as a new and distinct experience. Ray, 690 Fed.

App’x 366 at 377 (citing Seibert, 542 U.S. at 615). In fact, Detective Morris admitted on cross

that Hoyer made no inculpatory statements post-Miranda that he had not already made pre-

Miranda. [DE 27 at 95]. Consequently, the Miranda warning was ineffective, and Hoyer’s

statements, both pre-Miranda and post-Miranda, must be suppressed. Because Detective Morris’

Miranda warning was ineffective, Hoyer could not waive his Miranda rights and thus the Court

need not determine whether his Miranda waiver was made knowingly, voluntarily, and

intelligently. See Seibert, 542 U.S. at 612 n.4 (describing how a defendant cannot waive his

Miranda rights if the underlying warning was ineffective).

                                      III.    CONCLUSION

        For the reasons set forth above, and being otherwise sufficiently advised, THE COURT

HEREBY ORDERS that Hoyer’s Motion to Suppress [DE 18] is GRANTED.




                                                                October 18, 2019



                                               10
